Name: Commission Regulation (EC) No 1893/2002 of 23 October 2002 amending for the sixth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 Avis juridique important|32002R1893Commission Regulation (EC) No 1893/2002 of 23 October 2002 amending for the sixth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 286 , 24/10/2002 P. 0019 - 0020Commission Regulation (EC) No 1893/2002of 23 October 2002amending for the sixth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1823/2002(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 22 October 2002, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources shall apply and, therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 October 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 276, 12.10.2002, p. 26.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows: The following legal persons, groups or entities shall be added to the heading "Legal persons, groups and entities":Global Relief Foundation, Inc., Fondation Secours Mondial, Secours Mondial de France (SEMONDE), Fondation Secours Mondial - Belgique a.s.b.l., Fondation Secours Mondial v.z.w., Stichting Wereldhulp - BelgiÃ « v.z.w., Fondation Secours Mondial - Kosova, Fondation Secours Mondial "World Relief", (aka GRF or FSM); United States Federal Employer Identification Number 36-3804626; VAT Number: BE 454 419 759; addresses and offices in so far as known:- 9935, South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, USA- PO Box 1406, Bridgeview, Illinois 60455, USA- 49, rue du Lazaret, F-67100 Strasbourg, France- Vaatjesstraat 29, B-2580 Putte, Belgium- Rue des Bataves 69, B-1040 Etterbeek, Brussels, Belgium- PO Box 6, B-1040 Etterbeek 2, Brussels, Belgium- Mula Mustafe Besekije Street 72, Sarajevo, Bosnia-Herzegovina- Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia-Herzegovina- Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo, FR Yugoslavia- Ylli Morina Road, Djakovica, Kosovo, FR Yugoslavia- Rruga e Kavajes, Building No. 3, Apartment No. 61, PO Box 2892, Tirana, Albania- House 267, Street No. 54, Sector F - 11/4, Islamabad, Pakistan- Saray Cad. No. 37 B Blok, Yesilyurt Apt. 2/4, Sirinevler, Turkey.